EXHIBIT 10.13
EMPLOYMENT, NON-COMPETITION AND
NON-SOLICITATION AGREEMENT
     THIS AGREEMENT (“Agreement”) is made this 23rd day of November, 2010 by and
between FRANCIS DRILLING FLUIDS, LTD., a Louisiana corporation with a principal
place of business at 240 Jasmine Rd., Crowley, LA 70526 (the “Company” and/or
“Francis Drilling”), and MICHAEL GALVIS, an individual residing at 6202 Mercedes
Avenue Dallas TX 75214 (the “Employee”).
     WHEREAS, NYTEX Energy Holdings, Inc. (“NYTEX”) is acquiring the entire
ownership of Francis Drilling through its wholly subsidiary; NYTEX FDF
Acquisition, Inc. as of the date of this Agreement (the “Transaction”)
     WHEREAS, this Agreement sets the terms and conditions of employment with
the Company, which will begin on November 23, 2010, (the “Commencement Date”)
should the offer be accepted;
     WHEREAS, the Company desires to secure the employment services of the
Employee in the position as Chairman (“Position”) reporting to the Board of
Directors at the Company located at 12222 Merit Drive, Suite 1850 Dallas TX
75251 or so designated by the Company which will start on the Commencement Date;
     WHEREAS, in consultation with the Employee, the Company will set certain
performance goals for the Employee and the Company at the start of each fiscal
years 2011 and 2012;
     WHEREAS, the Employee possesses substantial knowledge and has substantial
experience with respect to the oilfield services business;
     WHEREAS, the Employee has agreed to enter into certain non-competition and
other restrictive covenants upon the terms and conditions set forth herein; and
     WHEREAS, the Company would not have entered into and closed the Transaction
but for the execution and delivery of this Agreement by the Employee.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereby agree as follows:

1.   Employment. The Company hereby agrees to employ Employee in his Position.
Employee hereby accepts such employment upon the terms and conditions set forth
in this Agreement and Employee agrees to perform all of such duties and
responsibilities faithfully, industriously, and to the best of Employee’s
ability, experience, and talents, to the Company’s reasonable satisfaction. As a
condition of his employment, Employee further agrees to: (a) provide the Company
with appropriate documents establishing his identity and right to work in the
United States on a timely basis; and (b) provide verification of the information
contained in his employment application, including satisfactory references;
background checks and any standard drug screens.

2.   Compensation. Employee’s annual salary will be $275,000, less applicable
tax and other withholdings, paid in bi-monthly installments in accordance with
the Company’s normal payroll practices. Future increases in compensation, if
any, will be made by the

 



--------------------------------------------------------------------------------



 



    Company in its sole and absolute discretion, however the annual salary may
be adjusted for an annual consumer price index (“CPI”) adjustment. This position
is full-time, salaried position exempt from federal and state law wage and hour
and overtime provisions.

3.   Term. This Agreement shall be for a term of two (2) years commencing on the
Commencement Date “Initial Term”), unless terminated pursuant to any term or
condition of this Agreement. At the end of the Initial Term of this Agreement,
the Agreement may automatically renew for two successive one-year terms, unless
either Employee or Company provides written notice to the other on or before ten
(10) days prior to the expiration of the then-current term, or such Parties
elect to terminate this Agreement. Such Initial Term and all subsequent terms
shall be referred to herein as the “Term” of this Agreement. In the event that
the Agreement is renewed, all of the terms and conditions set out herein shall
apply to the renewal term.

4.   Duties and Responsibilities / Duty of Loyalty. Employee agrees to perform
in a diligent and faithful manner all duties and responsibilities traditionally
assigned to, or falling within the normal responsibilities of, an individual
employed in his Position and any additional duties or responsibilities as may be
assigned by mutual agreement, including but not limited to those specific duties
described in Exhibit “C” which is incorporated herein by reference. Employee
further agrees to perform his duties in accordance with the orders, directions,
advice, or instructions of the Company as given through any officer or director
of the Company. Employee agrees to devote his full time and attention to the
performance of his duties and to the business and affairs of the Company and not
to become associated with, engage in or render service to any other business
during the Term of this Agreement. Employee further acknowledges and agrees that
he owes a duty of loyalty and a fiduciary duty to the Company during his
employment.

  (i)   In addition, during the Term, the Employee shall use reasonable efforts
to assist the Company with respect to: (a) align the Company, internally and
externally, with the strategic vision of NYTEX; (b) facilitate business outside
of the Company while guiding employees and other executive officers towards a
central objective; (c) have a balance of internal and external initiatives to
build a sustainable company; (d) formulating policies, managing daily
operations, and planning, and (e) increasing the overall value of the Company

  (ii)   Employee will expend his best efforts on behalf of Francis Drilling and
NYTEX, and will abide by all policies and decisions made by Company, as well as
all applicable federal, state and local laws, regulations or ordinances.
Employee agrees to act in the best interests of the Company at all times and
devote his full business time and efforts to the performance of his assigned
duties for the Company and NYTEX, unless Employee notifies the Board of
Directors in advance of his intent to engage in other paid work and receive the
Board of Directors s express written consent to do so.

5.   Bonus. At the sole discretion of the Company, Employee may also be eligible
to receive the performance and incentive based quarterly and annual bonuses set
forth on Exhibit

2



--------------------------------------------------------------------------------



 



    “A” to this Agreement (collectively the “Bonuses), incorporated herein by
reference. The Bonuses shall be calculated and may be paid to Employee within
45 days of the quarter ended for any “Quarterly Bonus” and within 75 days of the
Company’s fiscal year-end for any “Annual Bonus” as more fully set forth in
Exhibit “A.”

6.   Stock Awards. Employee may also be entitled to certain stock awards of
NYTEX under a stock compensation and stock option plan for key employees of the
Company as outlined in Exhibit “B”, incorporated herein by reference, based upon
achievement of certain financial targets outlined by management of the Company
and these stock awards will be granted to Employee on the dates set forth on
Exhibit “B.” The Company expressly reserves the right to modify or terminate
these stock awards at its sole discretion.

7.   Benefits. To the extent applicable, Employee may also be entitled to
participate in the Company’s existing 401(k) plan, health insurance or medical
insurance, welfare benefit plans, qualified plans, or other fringe benefit plans
or programs, if any, provided by the Company to other full-time employees of the
Company in accordance with the policies, practices, and procedures of the
Company in effect from time to time. Nothing in this Agreement requires the
Company to offer any such plan or benefit or restricts the Company’s ability to
modify or terminate any such plan or benefit as it sees fit. The Company may
change its benefit plans from time to time as it sees fit in its sole discretion
in accordance with applicable laws.

8.   Company Vehicle. The Company will also furnish the Employee with a vehicle
and provide all expenses associated with the vehicle and the Employee will be
responsible for proper maintenance and care of the vehicle at all times.

9.   Disclosure of Confidential Information. The Company promises to give
Employee its Confidential Information and Trade Secrets (defined herein) on and
after the Commencement Date. During the Employee’s employment with the Company,
the Company will provide the Employee with the Company’s Confidential
Information and Trade Secrets, including continuing and enhanced access to the
Company’s Confidential Information and Trade Secrets. The Employee agrees that
for the longest period permitted by Louisiana State law following the
Commencement Date, including but not limited to the period during and after the
Term of this Agreement, he shall maintain all Confidential Information and Trade
Secrets in confidence and shall not disclose any Confidential Information or
Trade Secrets to anyone outside of the Company, and he shall not, directly or
indirectly, use any Confidential Information or Trade Secrets for his own
benefit or the benefit of any third party. Nothing in this Agreement, however,
shall prohibit the Employee from using or disclosing Confidential Information or
Trade Secrets to the extent (a) required by the Employee to enforce the terms of
this Agreement or any other agreement or instruments executed and deferred in
connection herewith, (b) defend any action, proceeding, or governmental inquiry
against the Employee, or (c) as otherwise required by law or court order,
provided, that if the Employee is required by applicable law to disclose any
Confidential Information or Trade Secrets, the Employee shall (1) provide the
Company with prompt notice before such disclosure in order that the Company may
attempt to obtain a protective order or other assurance that confidential
treatment will be accorded such information, and (2) cooperate with the Company
in attempting to obtain such order or assurance.

3



--------------------------------------------------------------------------------



 



  (i)   In this Agreement, “Confidential Information” means information (except
as it relates to the tax treatment or the tax structure of the transaction)
regarding the Company to the extent it is Confidential (as herein defined),
including the following: (1) information regarding operations, assets,
liabilities or financial condition; (2) information regarding pricing, sales,
marketing, capital expenditures, costs, joint ventures, business alliances, or
purchasing; (3) information regarding employees or sales representatives,
including their identities, responsibilities, competence and compensation;
(4) customer lists or other information regarding current or prospective
customers, including information regarding their identities, contact persons and
purchasing patterns; (5) information regarding current or prospective vendors,
suppliers, distributors or other business partners; (6) forecasts, projections,
budgets, business plans and expansion plans; (7) information regarding planned
or pending acquisitions, divestitures or other business combinations; (8) trade
secrets and proprietary information; (9) copyright applications, know-how,
discoveries, inventions, improvements, techniques, processes, business methods,
algorithms, software programs, software source documents and formulae, in each
case regarding current, future or proposed products or services; (10) website
designs, website content, proposed domain names, and data bases; (11) tool
calibration charts; (12) mud composition and fluid services, including charts,
formulae, and other data developed by the Company regarding the optimal use of
drilling fluids; (13) computer and software programs for the determination of
proper mud composition and weight; (14) training materials for mud engineers and
other personnel; (15) maps, graphs, logs and other plans regarding well or
drilling programs; (16) information regarding equipment rental services and mud
barges and storage tanks; (17) information regarding the Company’s
transportation and logistical support services; and (18) processes and knowhow
relating to the Company’s cleaning services. For purposes of this Section,
information regarding the Company shall include without limitation information
of the business as conducted by the Company. “Confidential” means not generally
available to the public. Information shall not be considered to be generally
available to the public if it is made public by the Employee in violation of
this Agreement or, to the knowledge of the Employee, by a third party who has no
lawful right to disclose the information or who does so in violation of any
contractual, legal or fiduciary obligation to the Company.

  (ii)   In this Agreement, “Trade Secret” means information including, but not
limited to, any of the Company’s technical or non-technical data, formula,
pattern, compilation, program, device, method, technique, drawing, process,
financial data, financial plan, product plan, customer or client lists, lists of
actual or potential referral sources, customers or suppliers, or other
information similar to any of the foregoing, which (i) derives independent
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by other persons who can derive
economic value from its disclosure or use, and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.

4



--------------------------------------------------------------------------------



 



10.   Non-Competition. Employee acknowledges and agrees that he has technical
and other expertise associated with the business of the Company which enhances
the goodwill of the Company. In addition, Employee has valuable business
contacts with clients and potential clients of the Company and with
professionals in the industry which also enhances the goodwill of the Company.
Furthermore, Employee’s expertise and the Company’s goodwill are an integral
part of the success of the Company throughout the areas where it conducts
business. If Employee deprives the Company of its goodwill or in any manner uses
his expertise in competition with the Company in contravention of this
Agreement, NYTEX and the Company will be deprived of the benefits they bargained
for pursuant to the Transaction between them. Further, the Company has provided
Employee with its Confidential Information and Trade Secrets, and continued
access to such Confidential Information and Trade Secrets.

      Accordingly, Employee agrees that from and after the Commencement Date and
continuing for six (6) months from the date of employment terminates with the
Company for any reason (the “Restriction Period”), Employee shall not do any one
or more of the following, directly or indirectly: engage in the “Business”
anywhere in the territory consisting of the counties and parishes more fully set
forth in Exhibit “D” hereto (the “Territory”) as of the Commencement Date, which
Business is defined as: the sale, manufacture, distribution or transportation of
fluids, chemicals or frac sands used in the drilling sector of the oil and gas
industry and cleaning services associated with the oil and gas industry; solicit
or attempt to solicit any Person (as herein defined) who is or has been a
customer, supplier, distributor, licensor, licensee or had any other business
relation within the past five (5) calendar years, of the Employee, the Company,
or the Business, to cease doing business with, or to alter or limit its business
relationship with the Company or the Business; or take any actions which are
calculated to persuade any current or former employees, representatives or
agents of the Company or the Business who have become employees, representatives
or agents of the Business and the Company, to terminate their association with
the Business and the Company, or hire or otherwise retain the services of any
such employees, representatives or agents of the Business and the Company
(whether on a full-time basis, part-time basis or otherwise and whether as an
employee, independent contractor, advisor or in another capacity) who has been
acting in such capacity or has acted in such capacity at any time within the six
(6) month period immediately preceding such proposed date of hire or retention.

    The term “Person” shall mean any individual, corporation, company, firm,
business, voluntary or other association, partnership, limited liability
company, trust, estate, an unincorporated organization, or a government or any
agency, instrumentality, or political subdivision thereof or any other entity of
any kind.

    To “engage” in a business means: (1) to render services, as an independent
contractor, employee, Employee, agent, advisor or otherwise, in (or with respect
to) the Territory for that business, or (2) to own, manage, operate or control,
as an owner, partner, member, shareholder or otherwise (or participate in the
ownership, management, operation or control of) an enterprise engaged in that
business in the Territory.

5



--------------------------------------------------------------------------------



 



    Employee hereby acknowledges and agrees that the foregoing covenants are
commercially reasonable and reasonably necessary to protect the Business and the
Company and its affiliates or subsidiaries. Employee also specifically agrees
and acknowledges that this Agreement is reasonable and enforceable. Employee
further acknowledges that the above-referenced restrictive covenants are
ancillary to or part of an otherwise enforceable agreement; specifically,
Employee received the Company’s Confidential Information and Trade Secrets to
perform his job. In return for the disclosure of the Confidential Information
and Trade Secrets to Employee, the Company received from Employee the covenants
set forth herein, and an agreement from Employee not to use or disclose any
Confidential Information and Trade Secrets.       Nothing contained herein shall
restrict the Employee from owning, as a passive investment, 5% or less of the
equity securities of any Person in competition with the Business and the Company
or any of its subsidiaries, which securities are listed on any national
securities exchange or in the over-the-counter market, as long as Employee has
no other business relationship, direct or indirect, with the issuer of such
securities.   11.   Non-Solicitation. During the Restriction Period, the
Employee shall not directly or indirectly, as owner, proprietor, employer,
employee, shareholder (other than as the holder of less than five percent (5%)
of the shares of a corporation or other entity, the securities of which are
traded on a national securities exchange or in the over-the-counter-market),
agent, partner, member, manager, director, officer, independent contractor, or
otherwise: (a) employ or solicit, receive or attempt to receive the performance
of any services by any employee of the Business or the Company; (b) contact or
solicit any Customer (as hereinafter defined) or otherwise induce or solicit any
Customer to enter into any business relationship with any person, firm or entity
other than the Company relating to the Business; or (c) take any actions that
directly or indirectly interfere with the Company’s relationships with its
Customers or otherwise reduce the business of a Customer with the Business and
the Company. For all purposes in this Agreement, the term “Customer” shall mean
all persons or entities that are current, former, or future customers of the
Employee and/or Francis Drilling at the date of this Agreement or at any time
during the Restriction Period.

12.   Assignment of Inventions. The Employee hereby assigns to the Company his
entire rights, title and interest in and to all discoveries and improvements,
patentable or otherwise, trade secrets and ideas, writings and copyrightable
material (“Intellectual Property”), which may be conceived by the Employee or
developed or acquired by him during the Term of this Agreement in connection
with his duties under the Agreement, which pertain directly to the business of
the Company. Any and all Intellectual Property created by Employee shall be
owned by the Company. In the event that Employee creates any Intellectual
Property that is awarded a copyright and/or patent by the United States Patent
and Trademark Office, Employee agrees to immediately assign all right, title and
interest in and to such patent to the Company, without further compensation, and
to execute any and all documents required or necessary to effect such
assignment.

6



--------------------------------------------------------------------------------



 



13.   Termination. The Company may terminate Employee under this Agreement as
follows:

  (i)   Termination For Cause. The Company may, upon written notice effective
immediately, terminate this Agreement for cause at any time if any of the
following conditions exist:

  (a)   if Employee should die, or become disabled for a period of more than
ninety (90) consecutive days. “Disability” as used herein shall mean any
physical, emotional or mental injury, illness or incapacity, which renders
Employee unable, with reasonable accommodation from the Company, to perform the
duties required of Employee under this Agreement. The existence of any
disability shall be determined by a physician selected by the Company.     (b)  
if Employee is grossly negligent in the performance of his job duties or
breaches any duty of loyalty or fiduciary duty owed to the Company;     (c)   if
Employee should be convicted of any crime involving, but not limited to, fraud,
theft, dishonesty and/or which has the potential to reflect negatively on the
Company;     (d)   if Employee commits any misconduct in the course and scope of
his employment, including but not limited, to an unethical, willful, and
intentional act having the effect of injuring the reputation, business,
goodwill, or business relationship of the Company; or     (e)   if Employee
should otherwise breach or fail to comply in any material respect with the terms
and conditions of this Agreement.

    If this Agreement is terminated for cause, Employee shall only be entitled
to base salary compensation earned by him prior to the date of termination as
provided herein computed on a pro rata basis to and including such date of
termination. The parties expressly agree that Employee shall be entitled to no
further compensation of any kind as of the date of termination of this Agreement
for cause specifically including, but not limited to, any full or pro-rata
amount of restricted stock, stock options, or other stock-based awards, unearned
bonuses or severance pay. Any termination of this Agreement for cause shall be
without prejudice to any right or remedy to which the Company may be entitled at
law, in equity, or under this Agreement.

  (ii)   Termination Without Cause. The Company may terminate Employee’s
employment under this Agreement at any time, without cause, upon ten (10) days’
written notice. In the event of any such termination without cause, the Company
agrees to pay to Employee only the following: (i) the portion of the current
base annual salary earned and unpaid through the date of termination; (ii) any
Bonuses or stock incentive awards otherwise due to Employee through the date of
termination; and (iii) the value of any accrued but unused vacation, holiday, or
personal leave time in accordance with the Company’s policies.

  (iii)   Termination By Employee. Employee may terminate or resign Employee’s
employment under this Agreement at any time, upon ten (10) days’ written notice.
In the event Employee terminates this Agreement, the Company agrees to pay to
Employee only the following: (i) the portion of the current Base salary earned
and

7



--------------------------------------------------------------------------------



 



      unpaid through the date of termination; and (ii) any business expenses
otherwise due to Employee through such date of termination. The parties
expressly agree that Employee shall be entitled to no further compensation of
any kind, as of the date of termination of this Agreement by the Employee
specifically including, but not limited to, any full or pro-rata amount of any
Bonuses, restricted stock, stock options, or other stock-based awards, severance
pay, or other benefits.

14.   Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the internal law, and not the law pertaining to
conflicts or choice of law, of the State of Texas.

15.   Waiver. A party’s failure to insist on compliance or enforcement of any
term of this Agreement shall not affect the validity or enforceability, or
constitute a waiver, of future enforcement of said term, or any other term of
this Agreement by said party or the other party (as provided in this Agreement).

16.   Severability. If any provision of this Agreement is determined by an
arbitrator or a court of competent jurisdiction to be illegal or unenforceable,
such provision shall be automatically reformed and construed so as to be valid,
operative and enforceable to the maximum extent permitted by law or equity while
preserving its original intent. The invalidity of any part of this Agreement
shall not render invalid the remainder of this Agreement.

17.   Assignment. Neither party shall have the right to assign its rights or
obligations hereunder without the prior written consent of the other party. Any
proposed assignment shall be deemed null and void.

18.   Entire Agreement. This Agreement constitutes the entire agreement between
the parties regarding the subject matter contained herein and supersedes all
prior and contemporaneous undertakings and agreements of the parties, whether
written or oral, with respect to the subject matter herein.

19.   Amendment. This Agreement shall not be modified, amended, or otherwise
supplemented except by a writing signed by both parties.

20.   Headings. The headings herein are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.

21.   Parties Bound. The terms and conditions of this Agreement shall be binding
upon and shall inure to the benefit of the parties and their respective heirs,
legal representatives, successors and assigns.

22.   Counterparts. This Agreement may be executed in two or more counterparts,
sent by facsimile or transmitted electronically in either tagged image format
(.tif), or portable document format (.pdf), any of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument.

23.   Binding Arbitration and Venue. Upon any dispute arising out of or pursuant
to this Agreement, the parties shall first engage in written negotiations to
resolve such dispute. In the event that the parties are unable to resolve such
dispute within ten (10) business days after written notice of same is received,
such dispute shall be submitted to binding arbitration in accordance with the
rules of the American Arbitration Association by filing

8



--------------------------------------------------------------------------------



 



    a demand for arbitration. The venue for such arbitration proceedings shall
be: in Acadia, Louisiana. After completion of the arbitration and issuance of an
award, judgment upon any award may be entered in any court having jurisdiction
thereof. This Section shall not limit any party’s right to obtain any
provisional or equitable remedy, including, without limitation, injunctive
relief from any court of competent jurisdiction, as may be necessary in the sole
judgment of such party to protect its rights. The party who does not
substantially prevail in the arbitration shall be liable for the costs of the
arbitration and any and all of the reasonable costs (including, without
limitation, reasonable attorney’s fees) incurred by the party who substantially
prevails in the arbitration.

     IN WITNESS WHEREOF, the parties have executed this Agreement which is
effective on the date first above written.

            FRANCIS DRILLING FLUIDS, LTD.
a Louisiana Corporation
      By:   /s/ Michael G. Francis         Name: Michael G. Francis       
Title:   President        NYTEX ENERGY HOLDINGS, INC.
a Delaware Corporation
      By:   /s/ Kenneth K. Conte         Name:   Kenneth K. Conte       
Title:   Chief Financial Officer            /s/ Michael Galvis       MICHAEL
GALVIS, Employee         

9



--------------------------------------------------------------------------------



 



         

EXHIBIT “A”
QUARTERLY BONUS
Employee may receive a quarterly bonus of $5,000 based upon the achievement of
certain goals and objectives of the Company outlined by the Company prior to the
start of each fiscal year. The quarterly bonus, if earned by the Employee, may
be paid within 45 days of the Company’s quarter ending.
ANNUAL BONUS
In addition the Employee may receive an annual bonus of $20,000 based upon the
achievement of certain goals and objectives of the Company outlined by the
Company prior to the start of each fiscal year. The annual bonus, if earned by
the Employee, may be paid within 75 days of the Company’s fiscal year end.

10



--------------------------------------------------------------------------------



 



EXHIBIT “B”
STOCK COMPENSATION PLAN FOR MICHAEL GALVIS
Michael Galvis will be eligible to participate in a stock compensation plan for
key employees of the Company and his shares of NYTEX common stock will be
granted, upon the attainment of performance or employment benchmarks to be
specified, as follows:

  •   2010; 50,000 shares of NYTEX common stock upon the execution of the
Agreement by both parties.     •   November 22, 2011; 75,000 shares of NYTEX
common stock.     •   November 22, 2012; 75,000 shares of NYTEX common stock.

Any award of restricted stock made to Michael Galvis shall be subject to
non-transferability and forfeitability, but shall vest (i.e. become free of such
restrictions) over a (3) three-year period in equal amounts per year.

11



--------------------------------------------------------------------------------



 



EXHIBIT “C”
ADDENDUM: POSITION RESULTS DESCRIPTION FOR
CHAIRMAN

•   Determining board composition and organization;

•   Clarifying board and management responsibilities;

•   Planning and managing board and board committee meetings;

•   Developing the effectiveness of the board.

EXHIBIT “D”

12



--------------------------------------------------------------------------------



 



TERRITORY OF NON-COMPETITION PROVISIONS OF EMPLOYMENT
AGREEMENT
“Territory” as defined in Paragraph 10 (i) (a) of the Agreement shall include
the following counties and parishes where the Company is doing business and
providing services and products;

A.   Louisiana   1.   Acadia   2.   Allen   3.   Ascension   4.   Assumption  
5.   Avoyelles   6.   Beauregard   7.   Bienville   8.   Bossier   9.   Caddo  
10.   Calcasieu   11.   Caldwell   12.   Cameron   13.   Desoto   14.   East
Baton Rouge   15.   East Feliciana   16.   Evangeline   17.   Iberia   18.  
Iberville   19.   Jefferson   20.   Jefferson Davis   21.   Lafayette   22.  
Lafourche   23.   LaSalle   24.   Livingston   25.   Natchitoches   26.  
Orleans   27.   St. Martin   28.   St. Mary   29.   St. Tammany   30.  
Tangipahoa   31.   Terrebonne   32.   Vermilion   33.   Vernon   34.  
Washington   35.   Webster   36.   West Baton Rouge   37.   West Feliciana   A.
  Oklahoma   1.   Pontotoc County   2.   Sequoyah County   B.   Texas   1.  
Dallas County   2.   Ector County   3.   Jim Wells County   4.   Liberty County
  5.   Marion County   6.   Victoria County   7.   Winkler County   C.   Wyoming
  1.   Sweetwater County

13